



Exhibit 10(b)


RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement (the “Agreement”) effective
___________________, __________, by and between Lincoln National Corporation
(“LNC”) and ______________________ (the “Grantee”) evidences the grant, by LNC
on ______________________, ________ (“Date of Grant”) of a Restricted Stock
Award to Grantee, and Grantee’s acceptance of the Restricted Stock Award in
accordance with the provisions of the Lincoln National Corporation Incentive
Compensation Plan, as Amended and Restated March 8, 2001, and any amendments
thereto (the “Plan”) and this Agreement. LNC and Grantee agree as follows:


1.     Number of Shares Granted. Grantee is awarded __________ shares of LNC
common stock subject to the restrictions set out in the Plan and in this
Agreement (the “Restricted Shares”). In the event of a stock dividend or stock
split, the number of Restricted Shares shall be automatically increased in the
same manner as all outstanding shares of LNC common stock and shall be subject
to the same restrictions as the underlying shares.


2.     Restrictions. The Restricted Shares granted pursuant to this Agreement
shall be subject to the following Restrictions until such time as the
Restrictions shall lapse, as described in Paragraph 7 below:



(a)   Neither the Restricted Stock nor any interest or right therein or part
thereof shall be sold, transferred, pledged, hypothecated, margined or otherwise
encumbered by the Grantee; and

  (b) In the event Grantee’s service (as defined in this Paragraph 2 below) with
LNC and all subsidiaries terminates prior to ______________, _________ , other
than on account of death or disability or a change in control (as defined in
Paragraph 5, below), the Restricted Shares shall be forfeited and transferred
back to LNC. Upon forfeiture, Grantee shall have no further rights in such
Restricted Shares nor in his/her Dividend Equivalent Rights Account (as
described in Paragraph 4, below).



For purposes of this Agreement, the term “service” includes service as a common
law employee, a full time life insurance salesman under contract with LNC or a
subsidiary (“planner”), or the furnishing of exclusive consulting services to
LNC or a subsidiary after retirement pursuant to a written agreement.


3.    Voting Rights. Grantee shall have voting rights on the Restricted Shares.





       

--------------------------------------------------------------------------------

 


4.    Dividend Equivalent Rights. No cash dividends shall be payable on the
Restricted Shares. Instead, a Dividend Equivalent Rights Payment Account (“DER
Account”) shall be established and maintained for Grantee. Stock units equal in
value to dividends attributable to the Restricted Shares shall be credited to
the DER Account as of the dividend payable date. These stock units have the same
restrictions as the underlying Restricted Shares.


5.     Registration of Restricted Shares. The Secretary of LNC will register
Restricted Shares in the name of Grantee, to be held in book entry form by the
LNC’s transfer agent until such time as the restrictions lapse or until the
Restricted Shares are canceled or forfeited. The transfer of these Restricted
Shares is restricted under the terms of this Agreement (as described in
Paragraph 2 above).


6.    Compliance with the Noncompete, Nondisclosure and Ideas Provision. This
award may be canceled by action of the Compensation Committee of the LNC Board
of Directors if Grantee fails to comply with the non-competition, nondisclosure
and ideas provisions of the Plan. Grantee must provide the Secretary of LNC with
a certification of compliance with these provisions (“Certification”) prior to
the distribution of shares and the DER Account once the restrictions have
lapsed, unless such restrictions lapse as a result of the Grantee’s death.


7.     Lapse of Restrictions. Subject to Paragraph 6 above, the Restrictions on
the Restricted Stock shall lapse, and the Shares shall vest fully on the earlier
of the following dates:



(a)   [Date: should be same date as in Paragraph 2(b)]; or




 

(b)

The date on which the Compensation Committee of the LNC Board of Directors
determines the total disability of Grantee, as determined pursuant to any
applicable federal taxation rules; or




 

(c)

The date of the Grantee’s death; or




 

(d)

The date on which a Change of Control of LNC occurs as that term is defined in
the Lincoln National Corporation Executives’ Severance Benefit Plan on the day
immediately preceding such Change of Control and pursuant to any applicable
federal taxation rules.





Unless the Restricted Shares have been canceled, forfeited or deferred by the
Grantee under the terms of the Lincoln National Corporation Executive Deferred
Compensation Plan for Employees (the “Deferred Compensation Plan”), as described
in Paragraph 8 below, the Restricted Shares shall be distributed to Grantee or
his/her designee (or estate) without restrictions as soon as practicable. LNC
shall create a book entry account in the name of the Grantee to which shares of
LNC common stock representing the Restricted Shares and the stock units credited
to the Grantees DER Account shall be credited.
 



       

--------------------------------------------------------------------------------

 


8.    Deferral of Shares. The Grantee shall be permitted to defer the receipt of
Shares of LNC common stock subject to this Award prior to or simultaneously with
the lapse of any Restrictions applicable to such Shares, into the Deferred
Compensation Plan, to be credited in the form of phantom stock units (“Units”)
to be administered under the terms and provisions of such Plan. Any such
deferral of Restricted Shares shall comply with all applicable federal taxation
rules, the terms of the Deferred Compensation Plan, and with any administrative
procedures established from time to time by the Compensation Committee or its
delegate(s). In addition, the Compensation Committee of the LNC Board of
Directors may exercise its sole discretion to defer all or a portion of such
Restricted Shares and the DER Account under the Deferred Compensation Plan if
the Grantee is a Reporting Person under Section 16(a) of the Securities Exchange
Act of 1934 and Grantee’s employer would be denied a deduction (under Internal
Revenue Code Section 162(m)) for the value of such Restricted Shares and the DER
Account.


9.     Tax Withholding. Grantee must remit to the Secretary of LNC an amount
equal to any tax withholding required by federal, state, or local law on the
value of the Restricted Shares and the DER Account at such time as they are
taxable to Grantee. Grantee may elect, in accordance with procedures established
by the Committee, to surrender shares of LNC common stock (including the shares
which are a part of this award) with a fair market value on the date of
surrender that satisfies all or part of the withholding requirements.




IN WITNESS WHEREOF, LNC, by its duly authorized officer has signed this
Agreement as of the effective date set out above.


LINCOLN NATIONAL CORPORATION




By:  ____________________________________
 
Jon A. Boscia
Chairman and Chief Executive Officer





--------------------------------------------------------------------------------